Citation Nr: 1212466	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  07-30 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to May 1990. 


This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2008, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing has been associated with the claims folder.

The Veteran failed to appear for a Board hearing scheduled for July 2009, and a request for postponement had not then been received and granted.  Such request was later received in September 2009; however, it was not timely submitted, and as such, the case is processed as though the hearing request were withdrawn.  
38 C.F.R. § 20.704 (2011). 

The issue on appeal was previously before the Board in September 2009 and July 2010, at which time it was remanded for further development.  The issue on appeal was most recently before the Board in September 2011, at which time it was remanded for further development, to include records development.  However, as there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement to service connection for a back disorder.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  38 C.F.R. § 19.9 (2011).  

In an August 2009 VA outpatient treatment record, the Veteran indicated that he received private treatment for his back condition during the previous three months.  The Board remanded the case in September 2011, asking the RO/AMC to obtain the aforementioned records.  The RO/AMC was also requested to indicate the request for records, noting if the records were available or unavailable, and to inform the Veteran if they were unavailable.  There has been no attempt to contact the Veteran to ask him from whom he sought treatment, nor an attempt to obtain those records.  To fulfill the duty to assist, the AMC/RO should contact the Veteran and request the appropriate contact information for his private medical provider, and thereafter request the medical records from the physician identified by the Veteran.  See 38 C.F.R. § 3.159.

The Board further notes, that in the October 2011 VA examination report, the examiner cited to VA Medical Center Miami treatment records in providing his negative nexus opinion, which do not appear to be associated with the claims file.  As the case is being remanded again, and the most recent VA outpatient treatment records within the claims file are dated in August 2009, the Board must return the case to obtain these records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

As such, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  Therefore, as there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall, 11 Vet. App. at 268.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran in order to obtain the names and addresses of all private medical care providers whom have treated him for complaints related to his back since May 2009.  The RO/AMC should then obtain and associate those records with the claims file.  The RO/AMC should obtain the Veteran's VA outpatient treatment records from the VA Medical Center Miami, from September 2009 to the present, and associate those records with the claims file.  If the search for such records proves unsuccessful, this should be documented in the claims file and the Veteran should be notified of this fact.
 
2.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


